Citation Nr: 9925071	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-44 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating determination 
of the Boston Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The Board notes that the veteran is currently service 
connected for a left side status post ruptured L5-S1 disc, 
which has been assigned a 60 percent disability evaluation.  

The Board observes that the last comprehensive VA examination 
afforded the veteran took place in March 1996.  

At the time of his March 1999 hearing before the undersigned 
Board Member, the veteran testified that his back disability 
had worsened since his last comprehensive VA examination.  
The veteran further reported that while he was still working 
six hours per day for the post office, his back condition was 
worsening to the point that he was going to have to seek 
disability retirement.  He also indicated that he had seen 
his private physician the day before the hearing and that he 
was preparing a report with regard to his back disability.

In August 1999, the veteran forwarded an April 1999 report 
from his private physician.  In the report, Dr. P. indicated 
that the veteran had been partially disabled from November 6, 
1990, until March 18, 1999, except for those days and weeks 
when he was not able to go to work and was totally disabled.  
He further noted that the veteran had been totally disabled 
from March 18, 1999, to the present.  

Based upon the testimony of the veteran and the recent 
medical evidence, there appears to have been a worsening of 
his symptoms since the time of the last VA examination.  In 
accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever the VA determines there is a need to 
verify the current severity of a disability.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995); 60 Fed. Reg. 43186 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any back disorder since 
March 1996.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
low back to determine the nature and 
severity of his service-connected 
intervertebral disc syndrome.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  

The examiner is requested to render an 
opinion as to what effect the veteran's 
intervertebral disc syndrome has on his 
employability and whether it renders him 
completely unemployable.  

3.  The RO should review the examination 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If not, 
they should be returned for supplemental 
action.

4.  Thereafter, the RO should 
readjudicate the issue of a total 
disability evaluation based upon 
individual unemployability due to 
service-connected disabilities.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case as to any issue for which a valid 
notice of disagreement has been submitted.  They should be 
afforded the requisite opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration of those issues for which a valid substantive 
appeal has been submitted.  No action is required of the 
veteran until he receives further notice.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



